Citation Nr: 0318099	
Decision Date: 07/29/03    Archive Date: 08/05/03

DOCKET NO.  00-22 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Entitlement to a certificate of eligibility for 
financial assistance in acquiring specially adapted 
housing.

2.  Entitlement to a special home adaptation grant.


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from August 1979 to March 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Los Angeles, 
California, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  The competent and probative evidence of record 
demonstrates that, as a result of his service-connected 
disabilities, the veteran has lost the use of his lower 
extremities with other injuries precluding locomotion without 
the aid of a cane or use of a wheelchair.

2.  The veteran is not in receipt of service connection for 
permanent and total disability due to blindness in both eyes 
and service connection has not been awarded for the 
anatomical loss or loss of use of both hands.


CONCLUSIONS OF LAW

1.  The criteria for assistance in acquiring specially 
adapted housing have been met.  38 U.S.C.A. §§ 2101 (West 
2002); 38 C.F.R. §§ 3.350, 3.809 (2002).

2.  Entitlement to a certificate of eligibility for a special 
home adaptation grant is precluded as a matter of law.  38 
U.S.C.A. § 2101 (West 2002); 38 C.F.R. § 3.809a (2002); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran submitted an application for specially adapted 
housing and/or special home adaptation grant in February 
2000.  He essentially contends that his service-connected 
disabilities have rendered him so disabled that he is unable 
to walk without the use of a cane and wheelchair.

At his May 1998 VA examination, the veteran reported that due 
to an in service injury to his right ankle he subsequently 
developed a gait abnormality causing hastening of 
osteoarthritis of his right knee, left ankle, and both wrists 
because of constant use of forearm crutches.  The veteran 
complained of constant pain all over both joints in lower 
extremities and wrists, approximately 8 out of 10.  He took 
Percocet approximately 5 tablets a day to have relief.  He 
indicated that his pain was exacerbated with any activity.  
His sitting tolerance was one hour and his standing tolerance 
was fifteen minutes.  He indicated that walking distance was 
twenty to fifty feet.  He used a walker or cane on and off.

The examination showed the veteran exhibited multiple 
surgical scars in the right shoulder, on the right knee, on 
the right ankle, on the left ankle, on the right wrist, the 
left wrist, and right heel.  The veteran had no range of 
motion on both wrists and on both ankles because both were 
fused.  On the right shoulder active range of motion 
abduction was 90/180, forward flexion was 90/180, external 
rotation was 10/90, and internal rotation was 10/90.  Passive 
range of motion essentially was the same.  Right knee 
exhibited palpable crepitus and positive Lachman's sign.  The 
left knee also exhibited crepitus, left knee had full active 
and passive range of motion.  The right knee passive range of 
motion was within normal limits; active range of motion was 
0/100/140.  Gait and station: the veteran slightly leaned 
forward to maintain his balance.  He walked with stiff ankles 
and stiff knees, no heel strike, and went to foot flat 
immediately in the gait cycle.  

The examiner concluded indicating that the veteran sustained 
service connected injuries to the right shoulder and right 
ankle subsequently developing problems in contiguous joints, 
i.e., the right knee, left ankle, and left knee, both wrists 
because of impaired gait and uneven distribution of weight 
secondary to the service connected disabilities.  The 
examiner noted that the veteran was totally and permanently 
disabled and unemployable and his service connected 
disabilities were 75 percent contributory to his parent 
condition.

VA outpatient treatment records dated September 2000 to 
November 2000 indicate that in October 2000 it was noted that 
the veteran had status post multiple fractures, bilateral 
ankle fusion, and very limited walking due to severe pain.  
It was noted that an electric scooter was ordered.  

At his December 2000 VA examination, the veteran reported 
difficulty balancing affecting his ability to ambulate.  He 
indicated that he was permanently bedridden; however, he 
could travel beyond the premises of his home or ward of the 
hospital with his wife accompanying him.  It was noted that 
the veteran just received authorization for a scooter.  He 
indicated that he had constant chronic pain associated with 
weakness, stiffness, swelling, inflammation, instability, 
locking, fatigue, and lack of endurance in the knees, ankles, 
wrists and right shoulder.  The veteran reported that he was 
unable to take a shower alone and he was unable to cook, walk 
or vacuum.  He was unable to drive a car, do grocery 
shopping, take out the trashcans, push a lawn mower, do 
gardening, or climb stairs.  

The examination showed the gait to be abnormal and broad 
based.  There was evidence of mild propulsion noted in the 
right lower extremity.  The gait appeared to be unpredictable 
but not unsteady.  With respect to strength and coordination, 
the veteran was able to self-feed and fasten his clothing.  
He was able to shave himself.  He would require help in 
toileting and bathing.  There was no evidence of amputations 
in the upper extremities.  However, there was evidence of 
limitation of motion of the right shoulder.  There was no 
evidence of contracture.  There was evidence of weakness in 
the right upper extremity.

The right shoulder showed evidence of mild crepitus; with 
pain: 90 degrees.  Movement against gravity: 90 degrees.

Active abduction: 80 degrees; with pain: 90 degrees.  
Movement against gravity: 90 degrees.

Active external rotation: 90 degrees; with pain: 90 degrees.  
Movement against gravity: 90 degrees.

Active internal rotation: 90 degrees; with pain: 90 degrees.  
Movement against gravity: 90 degrees.

Range of motion of the affected joint was limited by pain and 
weakness with pain having the major functional impact.  
Fatigue, incoordination or lack of endurance did not limit 
the range of motion.  The examination of both wrists revealed 
a non-disfiguring, non-tender surgical scar.  There was 
evidence of pain and weakness.  Range of motion of the wrists 
bilaterally: dorsiflexion ankylosis to 0 degrees; active 
dorsiflexion to 0 degrees; with pain 0 degrees; movement 
against gravity to 0 degrees.  There was palmar flexion 
ankylosis to 0 degrees.  Active palmar flexion was to 0 
degrees; with pain to 0 degrees.  Movement against gravity 
was to 0 degrees.  Radial deviation ankylosis to 0 degrees.  
Active radial deviation was to 0 degrees; with pain: 0 
degrees.  Movement against gravity was to 0 degrees.  Ulnar 
deviation ankylosis to 0 degrees and active ulnar deviation 
to 0 degrees; with pain to 0 degrees.  Movement against 
gravity was to 0 degrees.  It was noted that range of motion 
of the wrist joints, bilaterally was limited by pain and 
weakness with pain having the major functional impact.  
Fatigue, lack of endurance and incoordination did not limit 
the range of motion.  

The examiner noted that there was evidence of limitation of 
motion in the lower extremities.  There was evidence of 
weakness in the lower extremities and there was evidence of 
muscle atrophy of the right calf muscles.  There was evidence 
of lack of coordination, specifically in the lower 
extremities.  The examination of the knees revealed evidence 
of crepitus, bilaterally.  There was evidence of weakness on 
the right and incoordination bilaterally.  There was no 
evidence of heat, redness, swelling, effusion, drainage or 
instability.  Drawer sign and McMurray test could not be 
performed due to limited range of motion.  Active knee 
flexion was to 90 degrees; with pain to 90 degrees.  Movement 
against gravity was to 0 degrees.  Active extension was to 0 
degrees; with pain to 0 degrees.  Movement against gravity 
was to 0 degrees.  Range of motion of the right and left 
knees were limited by pain, weakness, and incoordination with 
pain having the major functional impact.  Fatigue and lack of 
endurance did not limit the range of motion.  

Bilateral ankle range of motion was dorsiflexion ankylosis to 
0 degrees.  Active dorsiflexion was to 0 degrees; with pain 
at 0 degrees.  Movement against gravity was to 0 degrees.  
Plantar flexion ankylosis to 0 degrees; with pain to 0 
degrees.  Active plantar flexion was to 0 degrees; with pain 
at 0 degrees.  Movement against gravity was to 0 degrees.  

Range of motion of the ankles bilaterally was limited by pain 
and weakness with pain having the major functional impact.  
Incoordination, fatigue or lack of endurance did not limit 
the range of motion.  It was noted that the veteran did not 
have constitutional signs of arthritis, such as anemia weight 
loss, fever, or skin disorder.  With the lower extremities, 
the veteran had difficulty performing the following 
activities:

With weight bearing and balancing, there was evidence of mild 
propulsion of the right lower extremity, as stated above.  
There was no evidence of amputations of the lower 
extremities.  Leg lengths, from the anterior superior iliac 
spine to the medial malleoli, were 87 cm on the right and 88 
cm on the left.  There was evidence of increased callous 
formation in the feet, left greater than right.  The gait was 
abnormal, as stated.  The veteran did have limitation of 
function in standing and walking.  It was noted that the 
veteran was able to walk without the assistance of another 
person approximately 100 feet maximum.  

Range of motion of the cervical and lumbar spine was noted as 
full.  There was no evidence of deformities of the thoracic 
spine to interfere with breathing.  The posture was mildly 
stooping to compensate for abnormal gait and balance.

Visual acuity without glasses was 20/20 in the right eye and 
in the left eye was 20/20.

The established diagnoses were: aid and attendance; right 
clavical or scapula, status post separation with residual 
degenerative joint disease of the right shoulder, limited 
range of motion, non disfiguring scar; right wrist injury, 
status post radial/navicular fracture, screws and hardware 
with residuals of ankylosis and non disfiguring scar; right 
knee status post healed tibial fracture, with residuals of 
traumatic arthritis, pain and limited range of motion; left 
knee degenerative arthritis with pain and limited range of 
motion; right ankle injury status post healed tibial and 
malleolar fractures with residuals of ankylosis and non 
disfiguring scar; left ankle status post tibiotalar 
arthrodesis, with residuals of degenerative joint disease and 
non disfiguring scar.

The examiner noted that based on the objective findings on 
the examination, the veteran did require an assistive device 
to ambulate for indoor as well as outdoor activities.  For 
indoor activities, predominantly a cane or walker was 
recommended.  For outdoor activities and for longer 
distances, the veteran might benefit from a wheelchair.  It 
was also noted that the veteran would require help and 
assistance with activities of daily living.  

In an addendum to the December 2000 VA examination, the 
examiner noted that the diagnosis of aid and attendance from 
the original report should be disregarded and should be 
deferred to the rating specialist at the VARO.  Due to the 
veteran's disabilities that were again noted in the addendum, 
the examiner indicated that the veteran would not be able to 
clean his house by himself as he would not be able to push 
the lawn mower or vacuum; he would not be able to walk 
without assistive devise, cook without assistance, climb 
stairs without assistance, do shopping/grocery, lift, pull 
and other activities that require use of upper and lower 
extremities without assistance.  It was therefore the 
examiner's recommendation, based on the findings from the 
examination that the veteran needed the aid and attendance of 
another person in performing his daily activities.

VA outpatient treatment records dated December 2000 to May 
2002 indicate that in May 2001, the veteran reported having a 
hard time walking at home.  It was noted that the veteran was 
referred for rehabilitation and that he had multiple both 
upper extremity and both lower extremity fusion pain 
syndrome.  The veteran was having a hard time walking and it 
was noted that it was not from weakness but rather due to 
pain.  The veteran was interested in modifying his home so he 
could be more functional at home.  It was noted that the pain 
level was 8/10 and made worse with walking and standing.  The 
pain was noted as being all over but especially in his 
bilateral wrists, elbow, shoulders, ankle, and feet.  The 
veteran denied any falls.  It was noted that the veteran 
received a 3-wheel power cart in December 2000.  A 
kinesiotherapy home evaluation report dated March 2001, 
recommended bedside commode for toilet and to be used when 
necessary near the veteran's bed, a grab bar, shower chair, 
and flexible shower hose.  An October 2001 rehabilitation 
follow-up indicated that the veteran was awaiting the 
delivery and installation of grab bars and adaptive 
equipment.  It was noted that the pain medication was 
moderately controlling chronic pain and that the veteran 
remained active with activities of daily living and enjoyed 
spending time in his yard planting.  The examination showed 
the veteran to be ambulatory with a wide based gait without 
assistive devices.  The range of motion of the bilateral 
ankles/wrists was limited secondary to previous fusion 
surgeries.  Pain management was discussed with the veteran as 
well as the importance of a daily exercise program.  

There has been a significant change in the law during the 
pendency of this appeal.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126, (West Supp. 2002); see Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes service medical records; VA 
examinations dated May 1998 and December 2000 with addendum; 
VA outpatient treatment records dated September 2000 to May 
2002.

Additionally, the record shows that the appellant has been 
notified of the applicable laws and regulations, which set 
forth the criteria for entitlement to the benefits at issue.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the appellant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  

The veteran was sent a VCAA letter in February 2001.  In 
accordance with the requirements of the VCAA, the letter 
informed the appellant what evidence and information VA would 
be obtaining.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  

Thus, through items of correspondence the RO has informed the 
appellant of the information and evidence necessary to 
substantiate his claim.  Therefore, further development is 
not needed to meet the requirements of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable regulations provide that specially adapted housing 
is available to a veteran who has a permanent and total 
service-connected disability due to: (1) the loss, or loss of 
use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or (2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity; or (3) the loss or loss of use of one lower 
extremity, together with residuals of organic disease or 
injury or with loss of use of one upper extremity, which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.  The 
phrase "preclude locomotion" is defined as the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. § 
3.809(d).

If entitlement to specially adapted housing is not 
established, the veteran can qualify for a grant for 
necessary special home adaptations if he has compensation 
based on permanent and total service-connected disability 
which is due to one of the following: (1) blindness in both 
eyes with 5/200 visual acuity or less; or (2) includes the 
anatomical loss or loss of use of both hands.  The assistance 
referred to in this section will not be available to any 
veteran more than once.  38 C.F.R. § 3.809a.

In this case, the veteran's service-connected disabilities do 
not include loss, or loss of use, of both hands, or blindness 
in both eyes.  As discussed above, the record does show that 
veteran has reported experiencing a variety of symptoms in 
his in his knees and ankles.  However, he has not lost the 
use of a lower extremity due to amputation.  Thus, the only 
basis on which the veteran may qualify for entitlement to 
assistance in acquiring specially adapted housing is if it 
were shown that he has lost the use of one lower extremity, 
due to a service-connected disability, and that he 
experiences residuals of organic disease or injury which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.  38 C.F.R. § 3.809.

The record shows that service connection has been established 
for residuals of a fractured right ankle (fusion), evaluated 
as 20 percent disabling; a fused right wrist (minor), 
evaluated as 20 percent disabling; a left ankle fusion, 
evaluated as 20 percent disabling; a left knee condition, 
evaluated as 10 percent disabling; a right knee condition, 
evaluated as 10 percent disabling; post operative right 
shoulder separation, evaluated as 10 percent disabling.  The 
veteran has also been granted total disability rating due to 
individual unemployability.  The outcome of this appeal rests 
upon the question whether the veteran's service connected 
injuries so affect his functions of balance or propulsion as 
to preclude locomotion without the aid of braces, crutches, 
canes or a wheelchair.  For the reasons and bases set forth 
below, it is found that the competent and probative evidence 
supports the veteran's claim that, as a result of his 
service-connected disabilities, he is precluded from 
locomotion without the aid of a cane or wheelchair.

In reviewing the veteran's claims folder, the most probative 
evidence of record was found to be the December 2000 VA 
examination in which the examiner indicated that the veteran 
required an assistive device to ambulate for indoor as well 
as outdoor activities.  For indoor activities, it was 
recommended that the veteran use a cane or walker.  For 
outdoor activities and for longer distances, it was 
recommended that the veteran might benefit from a wheelchair.  
It was also noted that the veteran would require help and 
assistance with activities of daily living.  In an addendum 
to this examination, the examiner also indicated that the 
veteran would not be able to clean his house by himself as he 
would not be able to push the lawn mower or vacuum; he would 
not be able to walk without assistive devises, cook without 
assistance, climb stairs without assistance, do 
shopping/grocery, lift, pull, and other activities that 
require use of upper and lower extremities without 
assistance.  It was therefore the examiner's recommendation, 
based on findings from the examination that the veteran 
needed the aid and attendance of another person in performing 
his daily activities.  

In light of the aforementioned evidence, it is found that the 
veteran has been shown to have lost the use of his lower 
extremities, and that he has been shown to require a cane and 
a wheelchair for locomotion.  His need for these devices has 
been noted during his December 2000 VA examination as well as 
subsequent VA outpatient treatment records and appears to be 
well established in the record.  Therefore, entitlement to 
special adaptive housing is warranted, based upon the 
veteran's loss of use of his lower extremities, and his 
inability of locomotion without the use of a cane or 
wheelchair due to his service-connected disabilities.  
38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.  Thus, the benefit 
sought on appeal is granted.

As alluded to above, entitlement to a special home adaptation 
grant is not warranted because none of the veteran's service 
connected disabilities are manifested by loss of use of an 
upper extremity or by blindness in both eyes.  Moreover, 
because the veteran is awarded entitlement to a certificate 
of eligibility for assistance in acquiring specially adapted 
housing, the veteran is precluded by regulations from 
receiving a special home adaptation grant.  See 38 C.F.R. 
§ 3.809a.  The United States Court of Appeals for Veterans 
Claims (Court) has held that "where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the BVA terminated because of the absence of legal 
merit or the lack of entitlement under the law."  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
veteran's claim of entitlement to a special home adaptation 
grant must be denied as a matter of law.




ORDER

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing is granted.

Entitlement to a special home adaptation grant is denied as a 
matter of law.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

